EXAMINER'S AMENDMENT
This Notice of Allowance is being issued to correct two errors in the Examiner’s Amendment that was mailed on 09/10/2021. In particular, the amendment to claim 57, line 2-3 and the amendment to claim 57, line 4 has been changed to correctly reflect the intended amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elmer Lupton on 08/27/2021.

The application has been amended as follows: 
Claim 37 is cancelled.
Claim 40 has been written as follows:
40. A method for quantitatively measuring fatigue and recovery of a muscle or muscle group comprising: 
a. placing a plurality of electrodes on skin above the muscle or muscle group or on the muscle or muscle group, 
b. using a first device for measuring at least one bioimpedance-related property of tissue, comprising: a housing; a power supply in the housing; the plurality of electrodes, the plurality of electrodes including a first pair of current 
c. while the muscle or muscle group is exercising, using the device to perform a second at least one EIM measurement on the muscle or muscle group and calculating a second value of the at least one bioimpedance-related property, in which the second calculated value of the at least one bioimpedance-related property is less than the established baseline value, 
d. continuing to perform the second at least one EIM measurement until the second calculated value of the at least one bioimpedance-related property is about the same as the calculated baseline value. 
e. determining a time after exercise when a third value of the at least one bioimpedance-related property is about the same as the calculated baseline value, in which a time for recovery is 210 minutes or less.
Claim 41 has been written as follows:

a. placing a plurality of electrodes on the muscle or muscle group or on skin above the muscle or muscle group, 
b. using a first device for measuring bioimpedance-related properties of tissue, comprising: a housing; a power supply in the housing; the plurality of electrodes, the plurality of electrodes including a first pair of current electrodes and a corresponding first pair of voltage electrodes positioned between the first pair of current electrodes; and electronic circuitry in the housing, the electronic circuitry being configured to (1) obtain data by directing current into tissue through the first pair of current electrodes and measuring a voltage across the corresponding first pair of voltage electrodes wherein the data comprises at least one value, and (2) calculate a first value for at least one bioimpedance-related property of the tissue selected from a group consisting of resistance, reactance, phase and impedance based on the obtained data, to perform first EIM measurements on the muscle or muscle group while the muscle or muscle group is exercising, 
c. using the device to perform second EIM measurements on the muscle or muscle group while the muscle or muscle group continues to exercise,
d. using the first and second EIM measurements to measure the fatigue or recovery quantitatively of the exercising muscle or muscle group, in which the first and second EIM measurements are used to measure the recovery of the exercising muscle or muscle group and in which a time for recovery is 210 
Claim 50, line 1: “the EIM measurements” was changed to “one or more of the first EIM measurements and the second at least one EIM measurement”;
Claim 51, line 1: “claim 37” was changed to “claim 41”;
Claim 51, line 1: “the measure of” was changed to “a measure of”;
Claim 51, line 1: “the” was inserted before “fatigue”;
Claim 52, line 1: “the measure of” was changed to “a measure of the”;
Claim 52, line 2: “or muscle group” was inserted after “exercising muscle”;
Claim 53, line 1: “making additional EIM” was changed to “making further additional”;
Claim 53, line 2: “appropriate” was deleted;
Claim 54, line 2: “appropriate” was deleted;
Claim 55, line 1: “the EIM measurements” was changed to “one or more of the first EIM measurements and the second at least one EIM measurement”;
Claim 56, line 1: “the EIM measurements” was changed to “one or more of the first EIM measurements, the second EIM measurements, the third EIM measurements, and the fourth EIM measurements”; 
Claim 57, lines 2-3: “at least the calculated bioimpedance-related property” was changed to “at least one of the calculated first value for the at least one bioimpedance-related property or the calculated second value of the at least one bioimpedance-related property”;
Claim 57, line 4: “the bioimpedance-related property” was changed to “at least one of the calculated first value for the at least one bioimpedance-related property or the calculated second value of the at least one bioimpedance-related property”;
Claim 58, lines 2-3: “at least the calculated bioimpedance-related property” was changed to “the calculated first value of the bioimpedance-related property”.
Claim 58, line 4: “the bioimpedance-related property” was changed to “the calculated first value of the bioimpedance-related property”;
Claim 59, line 1: “in which the EIM measurements” was changed to “in which each of the first, second, third, fourth, and additional EIM measurements”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 40, the closest prior art of record, WO 2011/022068 (Rutkove)(previously cited) in view of U.S. Patent Application Publication No. 2004/0054298 (Masuo)(previously cited) fails to disclose: “continuing to perform the second at least one EIM measurement until the second calculated value of the at least one bioimpedance-related property is about the same as the calculated baseline value. e. determining a time after exercise when a third value of the at least one bioimpedance-related property is about the same as the calculated baseline value, in which a time for recovery is 210 minutes or less”, in combination with the other claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.F./Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791